DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 30 claims and claims 1-30 are pending.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it contains a phrase that can be implied (“A 3D track assessment apparatus and method are disclosed for identifying and assessing features of a railway track bed”). 
Appropriate correction is required. Also see MPEP 608.01(b), Paragraph C – “Language and Format”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claim 1-30 of this application is patentably indistinct from claims 1-23 of Application No. 16/802763. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/802763 in view of Kainer et al. (US PGPub 2013/0191070 A1). The following table shows the similarities and differences between the instant and copending applications:


17243746 (Instant Application)
16802763 (Co-pending Application)

Claim 1
Claim 1
1
A method of detecting features of a railway track bed using a system for assessing a railway track bed, the method comprising the steps of:
A method of removing rail head features from 3D elevation maps so that such maps can be further analyzed using a system for assessing a railway track bed, the method comprising the steps of:

acquiring three-dimensional elevation data, via a sensor configured to sense reflected light from a railway track bed, wherein the three-dimensional elevation data is input to a processor;
a. inputting elevation data, rail head edge feature coordinates, and rail base edge feature coordinates to a processor;
3
generating a three-dimensional track elevation map based on the acquired three- dimensional elevation data;
b. defining rail base surface zones based on the rail head edge feature coordinates and the rail base edge feature coordinates;
4

c. setting elevation values between rail head edges in rail head zones to NULL;
5
defining a two-dimensional neighborhood configured to calculate a three-dimensional gradient measurement from the three-dimensional elevation data of the three-dimensional track elevation map;
d. defining a rail base 2D sliding neighborhood window;
6
detecting a particular railway track bed feature by sliding the two-dimensional neighborhood over at least a portion of the three-dimensional elevation data of the three- dimensional track elevation map and calculating three-dimensional gradient measurements on at least a portion of the three-dimensional elevation data located within the two-dimensional neighborhood.
e. moving the neighborhood window along the rail base surface zones using the processor; and
7
 
f. determining the lowest elevation value in the neighborhood window at a plurality of positions along the rail base surface zones using the processor.


The subject matter claimed in the instant application is partially disclosed in the copending application and is covered by the co-pending application since the copending application and the instant application are claiming common subject matter, as follows: 
The similarities in claim limitations of the instant application and the copending application are highlighted in bold texts. Although the instant application claim limitations appear to be a broader version of the corresponding copending application claim limitation, a sensor configured to sense reflected light from a railway track bed”. Although, the copending application is in the field of analyzing rail track features using image sensor which incorporates light source to illuminate the rail track, but it does not explicitly teach a sensor to sense the reflected light in the claim.
However, Kainer et al., in the same field of endeavor (Abstract), teach a railway track feature analysis method where it uses a laser light source to illuminate the rail track and the reflected light is captured by a sensor to analyze the 3D features of the track (Kainer et al.; [0036]; Fig. 1, reference numerals 40, 50, 54).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine co-pending application’s invention of 3D track assessment method to include Kainer et al's usage of light reflected from rail track to analyze rail features, because it helps reduce effects of ambient light so that shielding is not necessary (Kainer et al.; [0041]).
Therefore, the copending application claim limitation teaches the instant claim limitation in view of Kainer et al. (US PGPub 2013/0191070 A1). Therefore, the instant application claim 1 as a whole is not patentably distinct from the copending application claim 1 in view of Kainer et al. (US PGPub 2013/0191070 A1).
All the dependent claims are rejected for double patenting based on the corresponding dependent claims in the copending application in view of Kainer et al. (US PGPub 2013/0191070 A1).


Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/802763 in view of Kainer et al. (US PGPub 2013/0191070 A1). The following table shows the similarities and differences between the instant and copending applications:


17243746 (Instant Application)
16802763 (Co-pending Application)

Claim 11
Claim 1
1
A method of detecting features of a railway track bed using a system for assessing a railway track bed, the method comprising the steps of:
A method of removing rail head features from 3D elevation maps so that such maps can be further analyzed using a system for assessing a railway track bed, the method comprising the steps of:
2
acquiring three-dimensional elevation data, via a sensor configured to sense reflected light from a railway track bed, wherein the three-dimensional elevation data is input to a processor;
a. inputting elevation data, rail head edge feature coordinates, and rail base edge feature coordinates to a processor;
3
generating a three-dimensional track elevation map based on the acquired three- dimensional elevation data;
b. defining rail base surface zones based on the rail head edge feature coordinates and the rail base edge feature coordinates;
4

c. setting elevation values between rail head edges in rail head zones to NULL;
5
defining a neighborhood configured to calculate a three-dimensional gradient measurement from the three-dimensional elevation data of the three-dimensional track elevation map, wherein the neighborhood is specifically defined for a particular railway track bed feature; and
d. defining a rail base 2D sliding neighborhood window;

detecting the particular railway track bed feature by calculating three-dimensional gradient measurements on at least a portion of the three-dimensional elevation data located within the neighborhood.
e. moving the neighborhood window along the rail base surface zones using the processor; and
7
 
f. determining the lowest elevation value in the neighborhood window at a plurality of positions along the rail base surface zones using the processor.


The subject matter claimed in the instant application is partially disclosed in the copending application and is covered by the co-pending application since the copending application and the instant application are claiming common subject matter, as follows: 
The similarities in claim limitations of the instant application and the copending application are highlighted in bold texts. Although the instant application claim limitations appear to be a broader version of the corresponding copending application claim limitation, however, a close review shows that the limitations are identical except that some detailed languages of the copending application claim limitation and some additional relationships are presented in the copending application claim. The only difference between the instant application and the co-pending application is the limitation where it states “a sensor configured to sense reflected light from a railway track bed”. Although, the copending application is in the field of analyzing rail track features using image sensor which incorporates light source to illuminate the rail track, but it does not explicitly teach a sensor to sense the reflected light in the claim.
However, Kainer et al., in the same field of endeavor (Abstract), teach a railway track feature analysis method where it uses a laser light source to illuminate the rail track and the reflected light is captured by a sensor to analyze the 3D features of the track (Kainer et al.; [0036]; Fig. 1, reference numerals 40, 50, 54).
Kainer et al's usage of light reflected from rail track to analyze rail features, because it helps reduce effects of ambient light so that shielding is not necessary (Kainer et al.; [0041]).
Therefore, the copending application claim limitation teaches the instant claim limitation in view of Kainer et al. (US PGPub 2013/0191070 A1). Therefore, the instant application claim 11 as a whole is not patentably distinct from the copending application claim 1 in view of Kainer et al. (US PGPub 2013/0191070 A1).
All the dependent claims are rejected for double patenting based on the corresponding dependent claims in the copending application in view of Kainer et al. (US PGPub 2013/0191070 A1).
This is a provisional nonstatutory double patenting rejection.

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/802763 in view of Kainer et al. (US PGPub 2013/0191070 A1). The following table shows the similarities and differences between the instant and copending applications:


17243746 (Instant Application)
16802763 (Co-pending Application)

Claim 21
Claim 1
1
A system for assessing a railway track bed, the system comprising:
A method of removing rail head features from 3D elevation maps so that such maps can be further analyzed using a system for assessing a railway track bed, the method comprising the steps of:

a power source; a light emitting apparatus powered by the power source for emitting light energy toward a railway track bed; a data storage apparatus in communication with at least one processor;
a. inputting elevation data, rail head edge feature coordinates, and rail base edge feature coordinates to a processor;
3
at least one sensor for sensing reflected light that was emitted from the light emitting apparatus and acquiring three-dimensional elevation data of the railway track bed to be stored in the data storage apparatus, wherein the at least one sensor is in communication with the at least one processor; and
b. defining rail base surface zones based on the rail head edge feature coordinates and the rail base edge feature coordinates;
4
wherein the at least one processor is configured to run an algorithm for processing three-dimensional elevation data gathered from the at least one sensor and saved in the data storage apparatus, the algorithm comprising the steps of:
c. setting elevation values between rail head edges in rail head zones to NULL;
5
generating a three-dimensional track elevation map based on the acquired three-dimensional elevation data;
d. defining a rail base 2D sliding neighborhood window;
6
defining a two-dimensional neighborhood configured to calculate a three-dimensional gradient measurement from the three-dimensional elevation data of the three-dimensional track elevation map;
e. moving the neighborhood window along the rail base surface zones using the processor; and
7
detecting a railway track bed feature by sliding the two-dimensional neighborhood over at least a portion of the three-dimensional elevation data of the three-dimensional track elevation map and calculating three-dimensional gradient measurements on at least a portion of the three-dimensional elevation data located within the two-dimensional neighborhood.
f. determining the lowest elevation value in the neighborhood window at a plurality of positions along the rail base surface zones using the processor.



The similarities in claim limitations of the instant application and the copending application are highlighted in bold texts. Although the instant application claim limitations appear to be a broader version of the corresponding copending application claim limitation, however, a close review shows that the limitations are identical except that some detailed languages of the copending application claim limitation and some additional relationships are presented in the copending application claim. The main differences between the instant application and the co-pending application are the limitations where it states “a sensor configured to sense reflected light from a railway track bed” and different components of the system, e.g., “a power source; a light emitting apparatus powered by the power source for emitting light energy toward a railway track bed; a data storage apparatus in communication with at least one processor; at least one sensor for sensing reflected light that was emitted from the light emitting apparatus and acquiring three-dimensional elevation data of the railway track bed to be stored in the data storage apparatus, wherein the at least one sensor is in communication with the at least one processor; and wherein the at least one processor is configured to run an algorithm for processing three-dimensional elevation data gathered from the at least one sensor and saved in the data storage apparatus”. Although, the copending application is in the field of analyzing rail track features using image sensor which incorporates light source to illuminate the rail track and discloses a system with all the components as disclosed in Fig. 26, but it does not explicitly teach a sensor to sense the reflected light in the claim nor claim a system with all the components.
Kainer et al., in the same field of endeavor (Abstract), teach a railway track feature analysis method where it uses a laser light source to illuminate the rail track and the reflected light is captured by a sensor to analyze the 3D features of the track (Kainer et al.; [0036]; Fig. 1, reference numerals 40, 50, 54) and also teach a system with all necessary components of the system as claimed (Kainer et al.; [0046]; Fig. 1, reference numerals 40, 50, 54, 62).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine co-pending application’s invention of 3D track assessment method to include Kainer et al's usage of light reflected from rail track to analyze rail features, because it helps reduce effects of ambient light so that shielding is not necessary (Kainer et al.; [0041]).
Therefore, the copending application claim limitation teaches the instant claim limitation in view of Kainer et al. (US PGPub 2013/0191070 A1). Therefore, the instant application claim 21 as a whole is not patentably distinct from the copending application claim 1 in view of Kainer et al. (US PGPub 2013/0191070 A1).
All the dependent claims are rejected for double patenting based on the corresponding dependent claims in the copending application in view of Kainer et al. (US PGPub 2013/0191070 A1).
This is a provisional nonstatutory double patenting rejection.

Claim 26 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/802763 in view of Kainer et al. (US PGPub 2013/0191070 A1). The following table shows the similarities and differences between the instant and copending applications:


17243746 (Instant Application)
16802763 (Co-pending Application)

Claim 26
Claim 1
1
A system for assessing a railway track bed, the system comprising:
A method of removing rail head features from 3D elevation maps so that such maps can be further analyzed using a system for assessing a railway track bed, the method comprising the steps of:
2
a power source; a light emitting apparatus powered by the power source for emitting light energy toward a railway track bed; a data storage apparatus in communication with at least one processor;
a. inputting elevation data, rail head edge feature coordinates, and rail base edge feature coordinates to a processor;
3
at least one sensor for sensing reflected light that was emitted from the light emitting apparatus and acquiring three-dimensional elevation data of the railway track bed to be stored in the data storage apparatus, wherein the at least one sensor is in communication with the at least one processor; and
b. defining rail base surface zones based on the rail head edge feature coordinates and the rail base edge feature coordinates;
4
wherein the at least one processor is configured to run an algorithm for processing three- dimensional elevation data gathered from the at least one sensor and saved in the data storage apparatus, the algorithm comprising the steps of:
c. setting elevation values between rail head edges in rail head zones to NULL;
5
generating a three-dimensional track elevation map based on the acquired three- dimensional elevation data;
d. defining a rail base 2D sliding neighborhood window;
6
defining a neighborhood configured to calculate a three-dimensional gradient measurement from the three-dimensional elevation data of the three-dimensional track elevation map, wherein the neighborhood is specifically defined for a particular railway track bed feature; and
e. moving the neighborhood window along the rail base surface zones using the processor; and
7
detecting the particular railway track bed feature by calculating three-dimensional gradient measurements on at least a portion of the three-dimensional elevation data located within the neighborhood.
f. determining the lowest elevation value in the neighborhood window at a plurality of positions along the rail base surface zones using the processor.


The subject matter claimed in the instant application is partially disclosed in the copending application and is covered by the co-pending application since the copending application and the instant application are claiming common subject matter, as follows: 
The similarities in claim limitations of the instant application and the copending application are highlighted in bold texts. Although the instant application claim limitations appear to be a broader version of the corresponding copending application claim limitation, however, a close review shows that the limitations are identical except that some detailed languages of the copending application claim limitation and some additional relationships are presented in the copending application claim. The main differences between the instant application and the co-pending application are the limitations where it states “a sensor configured to sense reflected light from a railway track bed” and different components of the system, e.g., “a power source; a light emitting apparatus powered by the power source for emitting light energy toward a railway track bed; a data storage apparatus in communication with at least one processor; at least one sensor for sensing reflected light that was emitted from the light emitting apparatus and acquiring three-dimensional elevation data of the railway track bed to be stored in the data storage apparatus, wherein the at least one processor is configured to run an algorithm for processing three- dimensional elevation data gathered from the at least one sensor and saved in the data storage apparatus”. Although, the copending application is in the field of analyzing rail track features using image sensor which incorporates light source to illuminate the rail track and discloses a system with all the components as disclosed in Fig. 26, but it does not explicitly teach a sensor to sense the reflected light in the claim nor claim a system with all the components.
However, Kainer et al., in the same field of endeavor (Abstract), teach a railway track feature analysis method where it uses a laser light source to illuminate the rail track and the reflected light is captured by a sensor to analyze the 3D features of the track (Kainer et al.; [0036]; Fig. 1, reference numerals 40, 50, 54) and also teach a system with all necessary components of the system as claimed (Kainer et al.; [0046]; Fig. 1, reference numerals 40, 50, 54, 62).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine co-pending application’s invention of 3D track assessment method to include Kainer et al's usage of light reflected from rail track to analyze rail features, because it helps reduce effects of ambient light so that shielding is not necessary (Kainer et al.; [0041]).
Therefore, the copending application claim limitation teaches the instant claim limitation in view of Kainer et al. (US PGPub 2013/0191070 A1). Therefore, the instant application claim 26 as a whole is not patentably distinct from the copending application claim 1 in view of Kainer et al. (US PGPub 2013/0191070 A1).
All the dependent claims are rejected for double patenting based on the corresponding dependent claims in the copending application in view of Kainer et al. (US PGPub 2013/0191070 A1).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “Automated Extraction of 3-D Railway Tracks from Mobile Laser Scanning Point Clouds” - Bisheng Yang and Lina Fang; IEEE JOURNAL OF SELECTED TOPICS IN APPLIED EARTH OBSERVATIONS AND REMOTE SENSING, VOL. 7, NO. 12, DECEMBER 2014.
2. “TILT CORRECTION SYSTEM AND METHOD FOR RAIL SEAT ABRASION” - Villar et al., US PGPub 2009/0319197 A1.
3. “RAIL STRESS DETECTION SYSTEM AND METHOD?” - Snead, US PGPub 2013/0070083 A1.
4, “VIDEO INSPECTION SYSTEM FOR INSPECTION OF RAIL COMPONENTS AND METHOD THEREOF” - Nejikovsky et al., US PGPub 2004/0263624 Al.
5. “SYSTEMS AND METHODS FOR OBTAINING IMPROVED ACCURACY MEASUREMENTS OF MOVING ROLLING STOCK COMPONENTS?” – Kilian et al., US PGPub 2007/0211145 Al.
6. “OPTICAL RAIL GAGE/WEAR SYSTEM” - Thurston, US Pat 4,915,504.
7. “APPARATUS FOR MONITORING THE RAILS OF A RAILWAY OR TRAMWAY LINE” - Casagrande, US PGPub 2003/0140509 A1.
8. “RAIL VEHICLE MOUNTED RAIL MEASUREMENT SYSTEM” - Chung, US PGPub 2008/0007724 A1.

10. “Rail Component Detection, Optimization, and Assessment for Automatic Rail Track Inspection” - Ying Li, Hoang Trinh, Norman Haas, Charles Otto, and Sharath Pankanti; IEEE TRANSACTIONS ON INTELLIGENT TRANSPORTATION SYSTEMS, VOL. 15, NO. 2, APRIL 2014.
11. “Rail and turnout detection using gradient information and template matching” - Jorge Corsino Espino, Bogdan Stanciulescu, Philippe Forin; 2013 IEEE International Conference on Intelligent Rail Transportation Proceedings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/Mainul Hasan/
Primary Examiner, Art Unit 2485